IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



In re the Matter of the Marriage of              NO. 71017-6-1                      sr
                                                                                      ©
                                                                                      a
                                                                                      —t
BARBARA G. KAYE,                                 DIVISION ONE
                                                                                          t
                                                                                      en

                     Respondent,
and

                                                                                              en
KARL H. KAYE, JR.,                               UNPUBLISHED OPINION                          ©



                    Appellant.                   FILED: October 6, 2014




       Lau, J. — This case involves a marital dissolution action involving Karl and

Barbara Kaye.1 After a bench trial, the court invalidated the parties' prenuptial

agreement on grounds of substantive and procedural unfairness, determined the

marriage was defunct when Barbara moved out of the home, and ordered Barbara to

pay three months of spousal maintenance. Karl appeals, arguing the prenuptial

agreement's validity, the marriage's defunct date based on service of process date, and

insufficient evidence for the maintenance award. Because the trial court properly

concluded both substantive and procedural unfairness renders the agreement invalid,



        We refer to the parties by their first names to avoid confusion.
71017-6-1/2



we affirm that determination. But because the court misapplied the legal standard for

determining the date the marriage was defunct, we reverse the court's property

distribution and maintenance award and remand for further proceedings on the existing

factual record and consistent with this opinion. We affirm the decree of dissolution in

part and reverse and remand in part.

                                         FACTS


      The main facts are undisputed. Karl and Barbara Kaye married on July 12, 1984.

Before the wedding, Karl presented Barbara with a prenuptial agreement. Barbara and

Karl signed the prenuptial agreement two days before the wedding.

       At the time of the agreement, Barbara disclosed a savings account, stock shares,

real estate, and other personal property totaling approximately $111,900. She also

earned $25,000 per year working for a local bank. Karl disclosed substantial assets

primarily comprised of stocks and bonds and two waterfront Bainbridge Island rental

properties. Karl's stocks and real estate assets, combined with life insurance policies

and other personal property, totaled over $1 million. Karl has been unemployed since

1979. There was no expectation that he would look for work at the time he and Barbara

married.

       The prenuptial agreement mainly protected the parties' separate property even if

it increased in value during the marriage or became commingled with community

assets. For instance, paragraph 6 of the agreement provides:

       The assets presently owned by the parties . . . shall be and remain the separate
       property of each of the respective parties .... In addition thereto, any addition or
       enhancement in the value of the separate property of either party shall remain
       the separate property of each of the parties. Any additions to or enhancement in
       the value of separate property of either part which occurs due to major structural
                                            -2-
71017-6-1/3



      improvements to said property shall be and remain the separate property of the
      party owning such separate property. In addition, any enhancement in the value
      of separate property . . . and the proceeds therefrom due to mere appreciation
      shall be and hereby remains the separate property of the party owning such
      separate property which has appreciated. In the event any community funds are
      utilized for the direct benefit of any separate property of either party, such
      community funds so utilized shall be deemed a gift of community property to the
      party owning the separate property benefited by such community funds.

Paragraph 6 also states, "[A]ssets acquired through the proceeds of loans secured by

separate property shall be the separate property of the party whose property secured or

was collateral for the loan." The clause meant that if the community received a loan, the

party owning the property that secured the loan controlled the proceeds, but the

community was liable for the debt.

      The agreement also ensured that any proceeds derived from separate property

would remain separate, while proceeds from wages or salaries became community

property. Paragraph 7 states, "[A]ssets acquired during [the] marriage which are the

proceeds of separate property shall retain the separate ownership and character of the

assets from which said proceeds were originally derived." However, "any wages,

salaries or other employment benefits attributable to the labor of either of them during

such time that they shall be living together. .. shall be deemed community property."

       Finally, the agreement waived the parties' rights to certain claims upon marriage

dissolution or death of either party. Paragraph 8 provides:

       [l]n the event of a dissolution of their marriage . . . each of them expressly waives
       any right or interest that he or she may have or subsequently acquire in the
       separate property of the other. In addition, ifthe separate property contains any
       community property investment or lien therein which is to be divided by reason of
       marriage dissolution, such separate property shall nevertheless be awarded to
       the party who owned said property as his or her own separate property
       notwithstanding any community investment therein.

                                            -3-
71017-6-1/4



Paragraph 9 contains similar provisions in the event that one of the parties died:

      Upon the death of either party, it is hereby contemplated and agreed by them
      that neither of them will claim any interest in the separate properties as defined
      herein of the other.... In addition, if any separate property of the deceased
      party contains any community investment, over which the surviving party would
      have the power to will one-half thereof, it is hereby expressly agreed between the
      parties that said separate property shall be awarded to the deceased party's
      heirs at law, or by will, whichever is applicable notwithstanding said community
      investment.... The parties also expressly waive any right he or she may have
      to claim a homestead and/or family allowance out of the separate real property of
      the other party, notwithstanding a potential community investment therein.

These clauses eliminate either party's potential claims to the other's separate property

in the event of dissolution or death even if they invested community assets in that

separate property.

       The parties' trial testimony indicates that neither party fully understood the

agreement's consequences when they signed it. For instance, when Karl was asked
whether he was aware that paragraph 6 of the agreement meant that any community

funds spent on his separate property was deemed a gift to him, Karl responded, "I am
now, yes." Report of Proceedings (July 8, 2013) (RP) at 188. Later, counsel asked Karl
whether he understood that if the community received a loan secured by his separate

property that the loan proceeds were also a gift to him:

              Q. Well, it's in the prenuptial agreement that your attorney wrote. And
       you didn't understand it?
              A. If I—the way you're interpreting it I guess I didn't.

RP at 193-94. Karl also expressed confusion about other portions of the agreement:

              Q. At the time you never thought about whether it was fair or not?
              A
              I didn't know anything about details as far as these paragraphs go. I had
       nothing to do with drafting the logic of it. Ididn't know the logic of it. I've never
       seen a prenuptial agreement in my life up to that point....
71017-6-1/5



             I didn't know anything special about these gifts and other things. I didn't
       know that concept. I didn't—it wasn't part of my thinking.

             Q. Ifyou'll look at paragraph 9 of the agreement, sir, were you aware that
      that paragraph was in there and what it meant?
             A. I—I probably wasn't—yeah. When I signed this I read this thing too,
      you know, just like Barb did, so I was aware of it at that point in time.
             Q. Did you know what it meant?
              A. I don't know what it means now.

RP at 201-03.


      Barbara was indifferent about the agreement when she signed it. She testified

that when Karl first gave her the agreement, he said it was a "normal, standard"

agreement. RP at 124. Karl denied the statement. She also testified that Karl told her

"not to worry about [the agreement]." RP at 123. As she understood it, "[the

agreement] didn't matter because he said he had enough money to take care of

whatever he needed to take care of. . . there wouldn't be any requirement for me to gift

money to fix the house or do anything with the house. ... He had his, I had mine. It

was going to be separate." RP at 128. Given this understanding of the agreement, she

"didn't care" about certain details in the agreement, such as the accuracy of asset

disclosures. RP at 113.


       Barbara said she read the agreement, understood she could talk to a lawyer,

considered it, but decided against it. She recalled receiving the agreement

approximately two weeks before the wedding. Karl thought it was "more like a month."

RP at 148.

      After 27 years of marriage, Barbara moved out of their Bainbridge Island

residence on March 25, 2011. From March 31, 2011, through April 12,2012, Barbara

and Karl attended couples therapy twice a month with a psychologist. Karl suggested
                                           -5-
71017-6-1/6



counseling, with the hope of reconciling their marriage. He believed the marriage could

be saved until Barbara served him with divorce papers in June 2012, over a year after

they started counseling.

       Following a bench trial, the trial court found the prenuptial agreement both

substantively and procedurally unfair at the time it was signed. "Substantively, the

agreement must make adequate provision for the spouse not seeking enforcement and

it does not. The agreement is completely one-sided and was unfair at the time it was

entered into." The court also found the agreement procedurally unfair because neither

party "understood the significance of the Agreement when it was entered into. . ..

[N]either party entered into the Agreementwith full understanding of its provisions or

their significance." Further, because Barbara did not receive independent legal advice,

she "did not have full knowledge of her rights [and] the legal consequences of the

agreement."

       The trial court also found their marriage defunct as of March 23, 2011—the date

Barbara moved out of their house. As a consequence, the court characterized

Barbara's stock and the subsequently accumulated value of her 401(k) as her separate

property rather than community property.

       The trial court also awarded Karl three months of spousal maintenance. The

court explained this award by noting Karl's extended unemployment, his substantial
separate property, including his Bainbridge Island residence valued at $1.2 million,2 and
Barbara's limited separate assets and inability to pay for her own expenses and save for


       2 Karl sold his other Bainbridge Island rental properties in 2003.
                                            -6-
71017-6-1/7



her retirement. Therefore, the maintenance award was intended to sustain Karl until he

could "do something" to provide for himself with his separate assets. RP at 337.

                                       ANALYSIS


       Standard of Review


       Whether a prenuptial agreement is substantively fair is a question of law

reviewed de novo "unless there are factual disputes that must be resolved in order for a

court to interpret the meaning of the contract." In re Marriage of Bernard, 165 Wash. 2d
895, 902, 204 P.3d 907 (2009). Similarly, whether a prenuptial agreement is

procedurally fair "involves mixed issues of policy and fact, and accordingly review is de

novo but undertaken in light of the trial court's resolution of facts." Bernard. 165 Wash. 2d

at 903. "Findings of fact are reviewed under a substantial evidence standard, defined

as a quantum of evidence sufficient to persuade a rational fair-minded person the

premise is true." Sunnvside Vallev Irr. Dist. v. Dickie. 149 Wash. 2d 873, 879, 73 P.3d 369

(2003).

       Enforceability of Prenuptial Agreement

       This court undertakes a two-pronged analysis to determine whether a prenuptial

agreement is enforceable. First, "the court determines whether the agreement is

substantively fair, specifically whether it makes reasonable provision for the spouse not

seeking enforcement." Bernard, 165 Wash. 2d at 902. If the court finds that the

agreement contains "a fair and reasonable provision for the spouse not seeking its

enforcement, the analysis ends; the agreement is enforceable." Bernard, 165 Wash. 2d at

902.
71017-6-1/8



       Second, if the court finds that a prenuptial agreement is substantively unfair, it

may nevertheless enforce the agreement if it was procedurally fair when executed. ]n

re Marriage of Matson. 107 Wash. 2d 479, 483, 730 P.2d 668 (1986). An agreement is

procedurally fair if (1) the spouses made a full disclosure of the amount, character, and

value of the property involved and (2) the agreement was freely entered into on

independent advice from counsel with full knowledge by both spouses of their rights.

Matson, 107 Wash. 2d at 483. For both substantive and procedural fairness, appellate

courts must limit their analysis to the circumstances surrounding the execution of the

agreement rather than the parties' circumstances throughout the marriage or at the time

of enforcement. Bernard, 165 Wash. 2d at 904. "The burden of proof lies with the spouse

seeking enforcement." Bernard, 165 Wash. 2d at 902 (citing Friedlander v. Friedlander, 80
Wash. 2d 293, 300, 494 P.2d 208 (1954)). Here, the burden rests on Karl.

       Substantive Fairness


       For substantive fairness, courts have considered several factors for

determining whether an agreement fairly provides for the spouse not seeking

enforcement, including: (1) the proportional benefit between the parties, (2) restrictions

on the creation of community property, (3) prohibitions on the distribution of separate

property upon dissolution, (4) the economic means of each spouse, (5) preclusion of

common law and statutory rights to both community and separate property upon

dissolution, (6) limitations on inheritance, (7) prohibitions on awards of maintenance,

and (8) limitations on the accumulation of separate property. See, e.g., Bernard, 165
Wash. 2d at 905 ("[A]n agreement disproportionate to the respective means of each

spouse, which also limits the accumulation of one spouse's separate property while
                                            -8-
71017-6-1/9



precluding any claim to the other spouse's separate property, is substantively unfair.");

Matson, 107 Wash. 2d at 486 (holding that a prenuptial agreement was "grossly

disproportionate" where all value, income, and earnings from separate property would

remain separate upon dissolution); In re Marriage of Foran, 67 Wash. App. 242, 249-50,

834 P.2d 1081 (1992) ("Peggy waived any and all equitable liens which the marital

community might otherwise acquire by virtue of the expenditure of community funds or

community labor on or for the benefit of James' separate estate. Peggy also waived all

of her statutory rights as a surviving spouse in the event that James should predecease

her. She also waived any right to make a claim against James' separate estate in the

event of a marital dissolution. . . . There was no contractual requirement that the marital

community be reimbursed for the value of any financial contributions and personal

services it might contribute to James' separately owned businesses.").

       In this case, paragraphs 6, 7, 8, and 9 of the prenuptial agreement implicate

several of these factors. For instance, paragraph 6 of the agreement quoted above

states that separate property shall remain separate even if its value increases or it is

comingled with community funds. It also states that the owner of property securing a

community loan controls the proceeds of the loan. Paragraph 7 states that the

proceeds of separate property remain separate. But the proceeds from salaries or

wages of either party's labor is community property.

       In the context of the parties' economic means at the time of execution, these

paragraphs limited the accumulation of community property and disproportionately

benefited Karl. When Barbara and Karl married, Barbara owned modest property

assets. Her primary source of income was the salary she earned working for a local
                                            -9-
71017-6-1/10



bank. Conversely, Karl owned substantial property assets and various real estate

investments, stocks, and bonds that generated his primary source of income. He had

not worked for years, and there was no expectation that he would work during the

marriage. By its terms, the agreement essentially ensured that Karl's property would

always remain separate. Under paragraphs 6 and 7 of the agreement, Karl's

substantial property assets and its proceeds remained his separate property even if

those assets increased in value or became commingled with community assets. Any

community funds that directly benefited separate property would be deemed a "gift."

There was no requirement that a party be reimbursed for community or separate funds

"gifted" to the other party. We previously invalidated a similar prenuptial agreement for

the same reason. Foran, 67 Wash. App. at 250 ("There was no contractual requirement

that the marital community be reimbursed for the value of any financial contributions

and personal services it might contribute to [separate property].").

       Karl argues that the agreement did not preclude the accumulation of community

property because of paragraph 7(C), which provides, "[A]ny wages, salaries or other

employment benefits attributable to the labor of either of them . . . shall be deemed

community property." We are unpersuaded. Barbara was the only wage earner at the

time they signed the agreement. The parties understood that Karl would never be

gainfully employed during the marriage. Under these circumstances, paragraph 7

prevented the accumulation of community property. It ensured that Karl would retain an

interest in half of Barbara's salary or any assets obtained with the proceeds of her

salary. Further, no other clause in the agreement expressly designates any assets as

community property. By the agreement's terms, the only sources of community
                                            -10-
71017-6-1/11



property are wages, salaries, and employment benefits—assets that only Barbara was

expected to contribute when they signed the agreement.

       Karl claims that a provision in the agreement "treats contributions of separate

property to the community as gifts." Br. of Appellant at 10. We are unpersuaded. The

agreement contains no such provision. Most of the agreement ensures that separate

property remains separate. See, e.g., paragraph 7(B) ("The parties agree that the

commingling of their separate property shall not change the character and/or ownership

of said separate property."). The agreement does retain the parties' ability to receive

gifts from one another. But it does not require that any gifts be made to the community.

While Karl contemplated contributing separate property to the community at the time of

execution, no provision in the agreement required any contribution from his separate

property. It expressly treated salaries, wages, and employment benefits as sole

community property. Even though Karl may have contributed some separate property

to the community during the marriage, we consider only the circumstances surrounding

the execution of the agreement, not what transpired afterward. Bernard, 165 Wash. 2d at

904.


       The agreement also precludes any equitable liens or statutory claims against

separate property in the event of dissolution or death of a party. Paragraphs 8 and 9

ensure that the parties waive any right or interest in the other party's separate property

in the event of dissolution or death, even if that separate property includes a community

investment. Courts have consistently invalidated prenuptial agreements with similar

waivers. See, e^, Bernard, 165 Wash. 2d at 905 ("[The agreement] made provisions for

Gloria disproportionate to the means of Thomas, and limited Gloria's ability to
                                           -11-
71017-6-1/12



accumulate her separate property while precluding her common law or statutory claims

to Thomas's property."); Foran, 67 Wash. App. at 250 (invalidating a prenuptial agreement

containing waivers as to any equitable lien and statutory rights upon dissolution or

death).

          Given the parties' economic circumstances at the time of execution, the

agreement disproportionately favors Karl, restricts the creation of community property,

prohibits the distribution of separate property upon dissolution, limits inheritance rights,

and precludes statutory rights upon dissolution or death. We conclude, as a matter of
law, that the agreement was substantively unfair when itwas signed. In Foran, we

invalidated a prenuptial agreement containing the same factors present here. Foran, 67
Wash. App. at 250-51.

          Karl nevertheless argues that the agreement is substantively fair. We are not

persuaded. First, Karl alleges that no substantial evidence supports the trial court's
finding that "[t]he agreement is completely one sided and was unfair at the time it was
entered into." This "finding" is a legal conclusion, not a finding offact. "When findings

offact in reality pronounce legal conclusions, they may be treated as such." State v.
Niedergang, 43 Wash. App. 656, 659, 719 P.2d 576 (1986). For the reasons discussed

above, the trial court properly concluded the agreement was "one-sided" and unfair

when signed.

          Karl next argues that the trial court "erroneously focused on post nuptial
circumstances as they developed as oftrial. . . rather than when executed." Br. of
Appellant at 18. Karl relies on a portion of the trial court's oral decision describing the
agreement as
                                              -12-
71017-6-1/13



      a one-way street wherein the wife ended up liquidating all of her separate
      property, put all of her community earnings to service a debt on this separate
      property house, along with obviously the other community debt, ended up having
      no retirement and ostensibly no interest in the equity in the house, yet was stuck
      with the mortgage liability and her name on the mortgage.

RP (July 10, 2013) at 319-20. Karl claims that this shows the trial court misapplied the

legal test by focusing on the circumstances of the marriage rather than the

circumstances surrounding the execution of the agreement. See Bernard, 165 Wash. 2d at

904 (appellate courts must limit their analysis to the circumstances surrounding the

execution of the agreement rather than the parties' circumstances throughout the

marriage or at the time of enforcement).

       But the court's comments have "no final or binding effect, unless formally

incorporated into the findings, conclusions, and judgment." Ferreev. Doric Co., 62
Wash. 2d 561, 567, 383 P.2d 900 (1963). Second, the court properly concluded that the

agreement was unfair "at the time it was entered into." "To the extent its oral rulings
conflict with its written order, a written order controls over any apparent inconsistency

with the court's earlier oral ruling." State v. Skuza, 156 Wash. App. 886, 898, 235 P.3d

842(2010).

       Procedural Fairness

       A substantively unfair prenuptial agreement can be enforced only if it was
procedurally fair. Bernard, 165 Wash. 2d at 905. An agreement is procedurally fair if
(1) the spouses made a full disclosure of the amount, character, and value of the
property involved and (2) the agreement was freely entered into on independent advice


                                            -13-
71017-6-1/14



from counsel with full knowledge by both spouses of their rights. Matson, 107 Wash. 2d at

483.


       The trial court ruled that the agreement's asset disclosures were sufficient.3 It

found, however, that the agreement was procedurally unfair because (1) neither party

understood what was in the agreement and (2) Barbara did not receive independent

legal advice.

       Karl challenges two factual findings underlying the trial court's conclusion that the

prenuptial agreement was procedurally unfair. This court will uphold a trial court's

factual findings if they are supported by substantial evidence. Sunnvside Vallev 149
Wash. 2d at 879. First, Karl challenges the court's finding that "neither party entered into

the Agreement with full understanding of its provisions or their significance." However,

this finding is supported by substantial evidence summarized above.

       Second, Karl challenges the court's finding that Barbara had only two weeks to

review the prenuptial agreement and seek independent legal advice. This finding is

supported by substantial evidence. Barbara testified that she thought she received the

agreement two weeks before the wedding. Karl testified that he thought "it was more

like a month." RP at 148. Karl's argument relates to matters of credibility. We defer to

the trier of fact for purposes of resolving conflicting testimony and evaluating the



      3 Barbara disputes this finding on appeal, arguing that Karl violated his duty of
good faith and candor by failing to disclose the value of certain assets. We decline to
address whether Karl failed to properly disclose the value of his contingent interests.
Barbara failed to cross appeal and therefore cannot dispute the trial court's findings or
assign error. See Amalgamated Transit Union Local 587 v. State, 142 Wash. 2d 183, 202,
11 P.3d 762 (2000).

                                            -14-
71017-6-1/15



persuasiveness of the evidence and credibility of the witnesses. Boeing v. Heidv, 147
Wash. 2d 78, 87, 51 P.3d 793 (2002).

       Karl also argues that Barbara's decision to forgo independent legal advice does

not defeat procedural fairness. We consider several factors when determining whether

a prenuptial agreement was freely entered into with full knowledge of the parties' rights,

including "[t]he bargaining positions of the parties, sophistication of the parties,

presence of independent advice, understanding of the legal consequences and rights,

and timing of the agreement juxtaposed with the wedding date . . . ." Matson, 107
Wash. 2d at 484. Karl correctly notes that independent counsel is not a prerequisite for

procedural fairness. See, e^, In re Estate of Crawford. 107 Wash. 2d 493, 496, 730 P.2d
675 (1986) ("There is no absolute requirement of independent counsel."); see also

Kellar v. Estate of Kellar, 172 Wash. App. 562, 588, 291 P.3d 906 (2012) ("First, we

cannot say that effective independent counsel is required when independent counsel is

not even required in all cases."). However, courts have found prenuptial agreements

procedurally unfair when the party challenging enforcement received no advice from

independent counsel and the agreement was patently unreasonable. See, e.g.,

Crawford, 107 Wash. 2d at 497 ("Here the agreement was patently unreasonable.

Independent counsel was required."); see also Foran, 67 Wash. App. at 256-57 (holding

that independent counsel was required because the agreement was patently

unreasonable).

       As in Crawford and Foran, the agreement here is patently unreasonable. It

allows Karl to enrich his separate property with community funds without requiring that

he reimburse the community or otherwise contribute to the community. Therefore, even
                                             -15-
71017-6-1/16



though Barbara chose not to seek legal advice, the trial court correctly found that the

agreement was procedurally unfair because Barbara was ill equipped to identify its

patently unreasonable terms on her own. See Foran, 67 Wash. App. at 256 ("That the

Crawford prenuptial contract was patently unreasonable is something that Genevieve

Crawford was ill equipped to determine on her own. Peggy Foran was similarly ill

equipped to make that determination . . . .").

       Karl's attempt to distinguish this case from others where the prenuptial

agreement was introduced shortly before the wedding is unpersuasive. See, e^.,

Matson. 107 Wash. 2d at 486 (finding procedural unfairness where the agreement was

introduced three days before the wedding). He contends that because theirwedding

lacked the traditional formality of some weddings, Barbara did not have to face the

difficult choice of either signing an agreement she did not understand or postponing a

significant life event. The amount oftime between when the parties review the
agreement and the wedding date is only onefactor. Courts have invalidated prenuptial
agreements even where the party had more than a few days to review the document. In
Bernard, for example, the court found that the prenuptial agreement was procedurally

unfair even though the party challenging its validity received it 18 days before the

wedding. Bernard, 165 Wash. 2d at 899.4
       Whether the agreement was procedurally fair depends on whether the
agreement was freely entered into on independent advice from counsel with full
knowledge by both spouses of their rights. Matson, 107 Wash. 2d at 483. Substantial
       4The court invalidated the agreement because, although Gloria had an accurate
draft 18 days before the wedding, her attorney did not receive an accurate draft until 3
days before the wedding. Bernard, 165Wn.2d at 899-900.
                                             -16-
71017-6-1/17



evidence supports the trial court's finding that neither party understood their rights under

the agreement. Further, the agreement is not procedurally fair simply because Barbara

had the opportunity to seek independent counsel but chose not to. Here, independent

counsel was required because the agreement was patently unreasonable.

       The Marriage Defunct Date

       Karl challenges the trial court's conclusion that the marriage was defunct when

Barbara moved out of their Bainbridge Island residence on March 23, 2011. The date of

legal separation implicates the community value of Barbara's 401 (k) and whether the

restricted Columbia Bank stock is her separate property.

       "When spouses or domestic partners are living separate and apart, their

respective earnings and accumulations shall be the separate property of each."

RCW 26.16.140. Mere physical separation is not enough for the statute to apply; the

marriage must be "defunct." Rustad v. Rustad, 61 Wash. 2d 176, 180, 377 P.2d 414

(1963). For a marriage to be defunct, there must be "some conduct on the part of both

spouses" demonstrating that the marriage is over. Seizer v. Sessions, 132 Wash. 2d 642,

658, 940 P.2d 261 (1997):

       A marriage is considered "defunct" when both parties to the marriage no longer
       have the will to continue the marital relationship. In other words, when the
       deserted spouse accepts the futility of hope for restoration of a normal marital
       relationship, or just acquiesces in the separation, the marriage is considered
       "defunct" so that the "living separate and apart" statute applies.

Seizer, 132 Wash. 2d at 658 (quoting In re Marriage of Short, 125 Wash. 2d 865, 871, 890

P.2d 12(1995)).




                                            -17-
71017-6-1/18



       Contrary to Rustad and Seizer, the trial court considered only Barbara's conduct

when it determined the marriage was defunct on March 23, 2011, when she moved out

of their house.5

       Because the trial court erred when it found that the marriage was defunct on

March 23, 2011, we reverse both the property distribution and maintenance award. We

remand for further proceedings, based on the existing factual record, to determine the

correct date the marriage became defunct.6 Accordingly, we need not address the trial

court's evaluation or characterization of Barbara's 401 (k) or stocks.

                                      CONCLUSION

       For the reasons discussed above, we affirm the trial court's determination to

invalidate the prenuptial agreement. But because the court misapplied the legal

standard for determining the date the marriage was defunct, we reverse the property

distribution and maintenance award and remand for further proceedings on the existing




       5 In defense of the trial court's finding, Barbara relies heavily on In re Marriage of
Pletz, 71 Wash. App. 699, 861 P.2d 1080 (1993). However, we do not consider the
relevance of that case because the Supreme Court ordered the opinion be depublished.
In re Marriage of Pletz, 123 Wash. 2d 1026, 873 P.2d 489 (1994).

       6 We are not certain on remand what, if any, impact the defunct marriage date
might have on the court's characterization and overall distribution of the parties'
property, including Barbara's 401 (k) and stocks and the maintenance award. One of
the statutory factors a court must weigh to determine the maintenance award includes
the parties' resources, including separate or community property. Thus, we decline to
address Karl's challenge to the maintenance award.
                                            -18-
71017-6-1/19



factual record and consistent with this opinion. We affirm in part and reverse and

remand in part.




WE CONCUR:



                                                              k^.




                                           •19-